MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Jan 21 2020, 8:51 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                      CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE:
Katherine N. Worman                                       Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA
In the Matter of J.J. and K.M.,                           January 21, 2020
(Minor Children), Children in                             Court of Appeals Case No.
Need of Services,                                         19A-JC-1625
and                                                       Appeal from the Vanderburgh
                                                          Superior Court
L.J. (Mother),                                            The Honorable Brett J. Niemeier,
Appellant-Respondent,                                     Judge
                                                          The Honorable Beverly Corn,
        v.                                                Referee
                                                          Trial Court Cause No.
The Indiana Department of                                 82D04-1901-JC-189
                                                          82D04-1902-JC-252
Child Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020                   Page 1 of 16
      Tavitas, Judge.


                                                      Case Summary
[1]   L.J. (“Mother”) appeals the trial court’s order adjudicating Mother’s two minor

      children, J.J. and K.M. (the “Children”), as children in need of services

      (“CHINS”). We affirm.


                                                         Issue
[2]   Mother raises one issue, which we restate as whether sufficient evidence

      supports the adjudication of the Children as CHINS.


                                                         Facts
[3]   Mother is the parent of J.J. (born November 2005) and K.M. (born September

      2008). J.J.’s father is B.T., and K.M.’s father is believed to be J.M. 1


[4]   On January 28, 2019, the Vanderburgh County Office of the Department of

      Child Services (“DCS”) received a report of neglect regarding then-thirteen-

      year-old J.J., who was in B.T.’s care. That day, the temperature was below 32

      degrees Fahrenheit. DCS investigators located B.T. and J.J. in a cold,

      abandoned house in Evansville. The house was “very cluttered,” unsanitary,

      and unsafe; “boxes [were] piled pretty high [to] the ceiling with trash”; and the

      house lacked adequate food, with only a ham and a jar of peanut butter on the




      1
          Neither father is a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 2 of 16
      floor. There were no blankets, running water, or electricity in the house. Tr.

      Vol. II p. 36. B.T. used a generator, drew electricity from a neighboring house

      via an extension cord, and used a kerosene heater that was stored near

      cardboard boxes in the house. The house smelled of kerosene, animal waste,

      and urine. Blood droplets and dog feces were scattered on the floor of the

      house, which contained two urine-stained mattresses. Investigators observed

      several safety hazards, including doors that hung loosely from their hinges and

      nails on the floor. B.T. also kept three medium-sized dogs in the house.

      Although J.J. was found in the house, B.T. insisted that J.J. did not live in the

      house. B.T. refused to allow the house to be photographed.


[5]   DCS deemed B.T.’s house to be uninhabitable. J.J. was placed into foster care

      after DCS was unable to reach Mother or to find another suitable guardian. At

      the time of detention, J.J. did not have a winter coat and had not bathed in

      days. B.T. was subsequently arrested for child neglect based on the condition of

      the house and for outstanding warrants.


[6]   At the time of J.J.’s removal, Mother shared custody of J.J. with B.T.; however,

      Mother had not seen J.J. since June 2018. In detention, J.J. advised family case

      manager (“FCM”) Sarah Eckels that: (1) J.J. preferred a foster care placement

      over a placement with Mother; (2) J.J. previously found drug paraphernalia at

      Mother’s home, and Mother “used drugs in front of him before”; and (3) an

      ongoing domestic violence issue existed in Mother’s relationship with her

      boyfriend, M.R. Id. at 40.



      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 3 of 16
[7]   On January 29, 2019, the day after J.J. was removed, Mother contacted DCS

      and invited investigators to inspect M.R.’s home. Mother was living with

      M.R., Mother’s other child, K.M., and M.R.’s minor children. Although

      Mother appeared to spend considerable time at M.R.’s home, Mother also

      maintained a separate apartment.


[8]   On January 30, 2019, DCS filed a petition alleging that J.J. was a CHINS.

      That same day, FCM Taylor Maurer went to M.R.’s home. FCM Maurer

      advised Mother that J.J. was in foster care; recited the pending allegations

      regarding J.J.; and informed Mother that, as to K.M., DCS was now

      investigating allegations of domestic violence in Mother’s relationship with

      M.R. and substance abuse by Mother. Mother denied FCM Maurer entry,

      refused to submit to a drug screen, and told FCM Maurer: “kiss my a**” and

      “[f]*** you.” Id. at 46; Appellant’s App. Vol. II p. 134.


[9]   At a hearing on January 30, 2019, DCS filed a motion to control Mother’s

      conduct because Mother actively evaded DCS’s efforts to administer drug

      screens to her. The trial court granted DCS’s motion. Immediately after the

      hearing, FCM Maurer—armed with the trial court’s order—asked Mother to

      submit to a drug screen. Mother repeatedly refused in vulgar terms. The trial

      court permitted Mother to leave the court premises so that Mother could “calm

      down and [ ] proceed another day.” Tr. Vol. II p. 46.




      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 4 of 16
[10]   The next day, January 31, 2019, the trial court conducted the detention hearing

       regarding J.J. during which the following exchange occurred between the trial

       court and Mother:


               [] COURT: Alright. The State needs to - because of what
               happened with [J.J.] and the circumstances are up in the air, they
               [DCS] need to look at both parents. The State’s asking that I
               order that you cooperate with their efforts to look at the
               circumstances of your other child. So they’re going to want to
               look at your home. They’re going to want to talk to [K.M.]. Do
               you have any problem cooperating with them?


               [ ] MOTHER: No, they can go talk to [K.M.] at school and they
               can go (indiscernible) my apartment.


                [ ] COURT: Now, just so you know, based on what [J.J.] has
               reported to the Department, they’re also going to be asking you
               about substance abuse, possibly asking that you cooperate with a
               random drug screen, do you have any problem with that?


               [ ] MOTHER: No, I do not.


               [ ] COURT: They’re not necessarily going to make an
               appointment with you, but they’ll probably be knocking on your
               door. And I just want to make sure I’m understanding correctly
               that you will cooperate with their efforts?


               [ ] MOTHER: If I’m being ordered to, then yes. But if not, [ ]
               no.


       Id. at 12-13. The trial court ordered Mother, in no uncertain terms, to comply

       with DCS’s investigation and also ordered that J.J. should remain in foster care.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 5 of 16
[11]   On February 1, 2019, FCMs Maurer and Krizsovensky 2 attempted again to

       conduct a home inspection at M.R.’s house. When FCMs Maurer and

       Krizsovensky were unsuccessful in gaining entry, they called law enforcement

       officers to assist. The officers suspected that occupants were inside the house

       but would not answer the door. While FCMs Maurer and Krizsovensky waited

       outside, Mother texted FCM Maurer, “Can I f****** help you?”; and “LOL,

       whatever. I am out of town.” Id. at 47. Mother subsequently denied that she

       was at home on the date of this visit. Mother claimed that she observed FCMs

       Maurer and Krizsovensky remotely via video surveillance from her cell phone.

       M.R. later refuted Mother’s claim that M.R.’s home was equipped with

       surveillance cameras.


[12]   FCMs Maurer and Krizsovensky subsequently went to Mother’s apartment, but

       no one answered the door. The leasing staff at the apartment complex advised

       that, although Mother leased the apartment, it was not her primary residence.


[13]   On February 4, 2019, FCM Maurer detained K.M. at K.M.’s school, 3 and K.M.

       was placed into foster care. At the time of K.M.’s removal, K.M. had head lice.

       K.M. reported to DCS that Mother abused drugs and that a domestic violence

       issue existed in Mother’s and M.R.’s relationship.




       2
           FCM Krizsovensky’s first name does not appear in the record.
       3
         FCM Maurer simultaneously detained M.R.’s daughters, R.R. and V.R., and filed CHINS petitions
       regarding M.R.’s children.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020           Page 6 of 16
[14]   On February 6, 2019, DCS filed a petition in which it alleged that K.M. was a

       CHINS and, regarding J.J., advised the trial court that Mother was not

       cooperating with DCS. The next day, the trial court conducted a detention

       hearing regarding K.M. The trial court conducted a fact-finding hearing

       regarding the Children on April 25, 2019. Witnesses testified to the foregoing

       facts.


[15]   FCM Maurer also testified that: (1) DCS coordinated supervised visitation for

       Mother, J.J., and K.M.; (2) Mother did not schedule or attend any visits; (3)

       Mother did not contact FCM Maurer to inquire about the Children’s wellbeing;

       (4) FCM Maurer had still not gained access to or inspected Mother’s apartment

       at the time of the fact-finding hearing; and (5) Mother admitted to having

       untreated bipolar disorder. FCM Maurer testified that Mother submitted to

       some drug tests, and DCS substantiated the allegations of domestic violence

       between M.R. and Mother. 4


[16]   FCM Michael Clark testified that Mother failed to participate in supervised

       visits coordinated through service provider Lifeline and showed little to no

       interest in the Children’s wellbeing. Regarding the basis for DCS’s CHINS

       petition, FCM Clark further testified:




       4
        M.R. reported, and K.M. and R.R. corroborated, that Mother struck M.R. and gave him a black eye. M.R.
       “agreed to kick [Mother] out of the home and find appropriate care givers for his children.” Tr. Vol. II p. 53.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020                   Page 7 of 16
               Q     As far as the case goes, it’s not just strictly based upon
               what the kids have said, is that correct?


               A        In my opinion, correct.


               Q        It’s based upon interactions with the parents —


               A     Yes, being able to ensure safety of the children. When we
               have a report and we cannot determine safety, when a parent
               doesn’t want to participate in drug screens, when a parent doesn’t
               want to participate in services, or even engage with us, then we
               have no way of knowing. If we can’t get into the home we don’t
               know what’s safe, what’s not safe.


               Q      Is it typical to have parents that even if they won’t engage
               in other services that they refuse to participate in visitation with
               their children?


               A     It’s not typical, no. It does happen, but generally the
               parents want to visit with the children.


               Q      The Mother hasn’t visited with the children and she hasn’t
               called to ask how they’re doing?


               A        That’s correct.


       Id. at 78-79.


[17]   At the close of the fact-finding hearing, the trial court ordered Mother to

       comply with random drug screens. The trial court conducted another hearing

       on June 19, 2019. DCS advised the trial court that Mother still had not


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 8 of 16
       participated in supervised visitation and consistently “no-call, no-showed” for

       court-ordered random drug screens.


[18]   On July 3, 2019, the trial court conducted a hearing and, again, ordered

       Mother’s cooperation with random drug screens. During the hearing, Mother

       stated to the trial court, “I wasn’t involved in this [child neglect]. This had

       nothing to do with me.” Tr. Vol. II p. 92. The trial court replied: “They are

       your children so it does have something to do with you, ma’am.” Id.


[19]   That same day, the trial court also issued its findings of fact and conclusions

       thereon, wherein it found: (1) the Children’s “physical or mental health is

       seriously endangered by the inability of the parents to provide the child with

       necessary food, shelter, education or supervision pursuant to I.C. 31-34-1-1”;

       (2) the Child[ren] are “in need of care, treatment, or rehabilitation which [the

       Children are] unlikely to receive without coercive intervention of the Court”;

       and (3) the Children were, thus, CHINS. Appellant’s App. Vol. II p. 50. The

       trial court entered its dispositional order on August 6, 2019. Mother now

       appeals.


                                                    Analysis

[20]   Mother argues that the evidence is insufficient to conclude that the Children are

       CHINS. CHINS proceedings are civil actions; thus, “the State must prove by a

       preponderance of the evidence that a child is a CHINS as defined by the

       juvenile code.” In re N.E., 919 N.E.2d 102, 105 (Ind. 2010). On review, we

       neither reweigh the evidence nor judge the credibility of the witnesses. In re
       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 9 of 16
       K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). Here, the trial court entered findings

       of fact and conclusions thereon in granting DCS’s CHINS petition. In

       reviewing findings of fact and conclusions thereon, we apply a two-tiered

       standard of review. First, we determine whether the evidence supports the

       findings; and second, we determine whether the findings support the judgment.

       In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). We will set aside the trial court’s

       judgment only if it is clearly erroneous. Id. A judgment is clearly erroneous if

       the findings do not support the trial court’s conclusions or the conclusions do

       not support the judgment. Id.


[21]   For a juvenile court to adjudicate a child as a CHINS, DCS must prove three

       elements. K.D., 962 N.E.2d at 1253. DCS must prove: (1) the child is under

       the age of eighteen; (2) one of eleven different statutory circumstances exist that

       would make the child a CHINS; and (3) the child needs care, treatment, or

       rehabilitation that he or she is not receiving and is unlikely to be provided or

       accepted without the coercive intervention of the court. Id.



[22]   In this case, DCS alleged the Children were CHINS for reasons of neglect, as

       defined in Indiana Code Section 31-34-1-1. The statute provides:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 10 of 16
               child with necessary food, clothing, shelter, medical care,
               education, or supervision:


                        (A) when the parent, guardian, or custodian is financially
                        able to do so; or


                        (B) due to the failure, refusal, or inability of the parent,
                        guardian, or custodian to seek financial or other
                        reasonable means to do so; and


               (2) the child needs care, treatment, or rehabilitation that:


                        (A) the child is not receiving; and


                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


[23]   “[T]he purpose of a CHINS adjudication is to protect children, not [to] punish

       parents.” N.E., 919 N.E.2d at 106. A CHINS adjudication is not a

       determination of parental fault but rather is a determination that a child is in

       need of services and is unlikely to receive those services without intervention of

       the court. Id. at 105. “A CHINS adjudication focuses on the condition of the

       child . . . . [T]he acts or omissions of one parent can cause a condition that creates the

       need for court intervention.” Id. (citations omitted) (emphasis added).


                                                 A. Endangerment

[24]   Mother challenges the trial court’s conclusions as not supported by its findings.

       Specifically, Mother argues that: (1) the trial court “disregard[ed] the fact that

       the parents were no longer together”; (2) DCS presented no evidence that

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 11 of 16
       Mother failed to protect J.J.; (3) there was no evidence that Mother was

       engaged in “ongoing drug use” at the time of the fact-finding hearing, that she

       used drugs in the presence of K.M., or that “any drug usage impaired Mother’s

       ability to care for the children or threatened the children’s safety”; and (4)

       “[t]here was no evidence the [C]hildren’s physical or mental condition was

       seriously impaired or seriously endangered as a result of the inability, refusal, or

       neglect of the Mother to supply the children with the necessary food, clothing,

       shelter, medical care, education, or supervision[.]” Mother’s Br. pp. 10, 12, 14,

       15.


[25]   Indiana Code Section 31-34-1-1(1) provides, in part, that DCS must prove:


               the child’s physical or mental condition is seriously impaired or
               seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; . . . .


       A juvenile court need not wait until a tragedy occurs before adjudicating a

       Child a CHINS. In re R.S., 987 N.E.2d 155, 158 (Ind. Ct. App. 2013). Rather,

       a child is a CHINS when he or she is endangered by parental action or inaction.

       In re A.H., 913 N.E.2d 303, 306 (Ind. Ct. App. 2009).


[26]   The gist of Mother’s argument appears to be that any neglect by failure to meet

       J.J.’s basic needs occurred on B.T.’s watch. “A CHINS proceeding focuses on

       the best interests of the children, not the ‘guilt or innocence’ of either parent.”

       M.P. v. Ind. Dep’t of Child Servs. (In re D.P.), 72 N.E.3d 976, 980 (Ind. Ct. App.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 12 of 16
       2017). “Because a CHINS determination regards the status of the child, a

       separate analysis as to each parent is not required in the CHINS determination

       stage.” N.L. v. Ind. Dep’t of Child Servs. (In re N.E.), 919 N.E.2d 102, 106 (Ind.

       2010). Indeed, “the conduct of one parent can be enough for a child to be

       adjudicated a CHINS,” as “the acts or omissions of one parent can cause a

       condition that creates the need for court intervention.” Id. at 105.


[27]   Here, DCS presented evidence that, at the time of J.J.’s removal in January

       2019, Mother had not contacted J.J. since June 2018. During Mother’s

       extended absence, J.J. was in B.T.’s custody and lived with B.T. in an

       abandoned house, in unsanitary and unsafe conditions, and without adequate

       food, warm clothing, heat, electricity, or running water. Additionally, DCS

       presented evidence that, at the time of J.J.’s removal: (1) J.J. had not bathed in

       three days; (2) his only available bed in B.T.’s house was a urine-stained

       mattress on the floor of B.T.’s house; and (3) despite the extreme cold, J.J. did

       not own a winter coat, layered short and long trousers for warmth on his walk

       to school, and lived with B.T. in a house that was heated either by a kerosene

       heater or by running an extension cord from a neighbor’s house. B.T.’s actions

       and omissions regarding the conditions of his house are, standing alone,

       sufficient to support a CHINS finding regarding J.J. See id.


[28]   As to K.M., DCS had legitimate concerns regarding Mother’s alleged substance

       abuse and domestic violence in Mother’s relationship with M.R. DCS

       presented evidence that, after J.J.’s removal, Mother interfered with DCS’s

       access to K.M. such that DCS eventually detained K.M. at school. At the time

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 13 of 16
       of K.M.’s detention, K.M. had head lice. Throughout the pendency of the

       matter involving K.M., Mother repeatedly refused to comply with DCS’s drug

       screens and, in so doing, violated multiple orders of the trial court, including a

       granted motion to control Mother’s conduct. DCS presented evidence that

       Mother sought to evade drug testing and shaved her head after Mother

       indicated, by counsel, that Mother would submit to drug tests. See Tr. Vol. II p.

       75 (“. . . [H]er attorney said Mother would willingly participate in a drug

       screen. But at that time [Mother] had shave[d] her head so we typically do not

       do a drug screen when there’s no hair to take the sample from.”). As of the

       fact-finding hearing, Mother had yet to submit to drug testing. Further, DCS

       presented evidence that M.R. corroborated the allegations of domestic violence

       in M.R.’s and Mother’s relationship. See id. at 53. Substantiated allegations of

       domestic violence and Mother’s evasiveness regarding alleged substance abuse

       are sufficient to support a CHINS finding as to K.M.


[29]   The foregoing facts amply support the trial court’s finding that the Children’s

       physical condition was seriously endangered. The trial court’s finding is not

       clearly erroneous.


                             B. Necessity of Coercive Intervention of the Court

[30]   Mother also argues that “[t]here was no evidence Mother’s children needed

       care, treatment, or rehabilitation that the children were unlikely to receive

       without the coercive intervention of the court” or that Mother was “not willing

       to participate in necessary recommended services[.]” Mother’s Br. pp. 10, 16.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 14 of 16
[31]   Pursuant to Indiana Code Section 31-34-1-1(2), DCS must prove:


               the child needs care, treatment, or rehabilitation that:


               (A) the child is not receiving; and


               (B) is unlikely to be provided or accepted without the coercive
               intervention of the court.


[32]   DCS presented evidence that Mother repeatedly defied the trial court’s orders

       regarding random drug screens and refused to participate in supervised

       visitation. As of the timing of the fact-finding hearing, DCS officials still had

       not gained entry to Mother’s home for purposes of conducting a home

       inspection because Mother repeatedly thwarted DCS’s efforts to inspect the

       living conditions in Mother’s home. As FCM Clark testified, Mother’s conduct

       rendered DCS unable to verify that her housing conditions were adequate for

       the Children. See Tr. Vol. II pp. 78-79 (“When we have a report and we cannot

       determine safety, when a parent doesn’t want to participate in drug screens,

       when a parent doesn’t want to participate in services, or even engage with us,

       then we have no way of knowing. If we can’t get into the home[,] we don’t

       know what’s safe, what’s not safe.”).


[33]   Based on the foregoing, we conclude that the record supports the trial court’s

       finding that, without court intervention, Mother would not participate in

       recommended services. Mother’s argument to the contrary is merely a request

       that we reweigh the evidence, which we cannot do. DCS presented sufficient

       evidence that the Children need care, treatment, or rehabilitation that they are
       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 15 of 16
       not receiving and that is unlikely to be provided or accepted without the

       coercive intervention of the trial court. We find no clear error.


                                                 Conclusion
[34]   Sufficient evidence supports the trial court’s determination that the Children are

       CHINS. We affirm.


[35]   Affirmed.

       Najam, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1625 | January 21, 2020   Page 16 of 16